

	

		II

		109th CONGRESS

		1st Session

		S. 1124

		IN THE SENATE OF THE UNITED STATES

		

			May 25, 2005

			Mr. Lugar introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To postpone by 1 year the date by which countries

		  participating in the visa waiver program shall begin to issue machine-readable

		  tamper-resistant entry passports.

	

	

		1.Extension of deadline for the

			 issuance of machine-readable, tamper-resistant passportsSection 303 of the Enhanced Border Security

			 and Visa Entry Reform Act of 2002 (8 U.S.C. 1732) is amended by striking

			 2005 each place it appears and inserting

			 2006.

		

